DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 12/06/2021. In the paper of 12/06/2021, Applicant amended claims 1 and 48 and 50-51 and canceled claim 24. 

Status of the Claims
Claims 1, 17, 25 and 44-52 are currently under examination.

Response to Arguments
Withdrawn and Moot Rejection(s) 
The rejection of claims 1, 17, 25, 44-47 under 35 U.S.C. §101 because these claims are not directed to patent eligible subject matter is withdrawn based on new claim amendments. A new rejection was necessitated by the amendments.
The rejection of claim 24 under 35 U.S.C. §101 because these claims are not directed to patent eligible subject matter is moot based on the cancellation of this claim.
The rejection of claims 1, 17, 24-25, 44-45 and 46-52 under 35 U.S.C. 103 as being unpatentable over Zimmermann et al. (2012, Prenatal diagnosis, 32(13), pp.1233-1241: previously cited) or Hall et al. 
The rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over Zimmermann et al. (2012, Prenatal diagnosis, 32(13), pp.1233-1241: previously cited) or Hall et al. (2014, PLoS one, 9(5), p.e96677, pp 1-9: previously cited) in view of Nepomnyashchaya et al. (2013, Clinical Chemistry and Laboratory Medicine (CCLM), 51(6), pp.1141-1154: previously cited), Walker et al. (2009, Genomics, 93(1):98-103 :previously cited), Veal et al. (2013, Bioinformatics. 29(16):1997-2003: previously cited) and Deciu et al. (WO2013/0177096: previously cited) is moot based on claim cancellation.

Argument(s)
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive as follows. Applicant argues that that the instant invention provides significantly more than the judicial exception because of the use of multiple markers (in multiplexed targeted amplification) to reduce the variance and improve the accuracy in the detection of genetic variants (see Remarks of 12/06/2021, pg 9, last para and all text of pg 10 and 1st para of pg 11). 
Applicant’s arguments are not found persuasive and rejection under a 35 U.S.C. 101 is still made of record because the prior art already teach: 
(i) multiplexed target amplification of 100 sets of paralogous sequences in 100 bp segments (see Ehrich et al. US2013/0130923, para [0070], [0095],[0293] ,para [0024], [0077]), 
(ii) multiplex target amplification of 2 sets of paralogous sequences and determining a paralog ratio which provides a reliable and accurate measure for copy number variation (see Walker et al. (2009, Genomics, 93(1):98-103), 
(iii) mapping sequence reads following massive parallel sequencing, providing a computing device for data processing and filtering, said processing applies mean absolute deviations, determines Z-score and determines the presence of aneuploidy with Z-scores analysis (see Jensen et al. (2013, PloS 
As a whole, the claims are not construed as being directed to significantly more than the judicial exception as the additional elements noted above constitute well-understood, routine and conventional practice. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 17, 25 and 44-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or correlation without significantly more.
Based upon an analysis with respect to the claims as a whole, claim(s) 1, 17, 25 and 44-52 do not recite something significantly more than a judicial exception. The rationale for this determination is explained below:
According to the Manual of Patent Examination Procedure (MPEP) sections 2103 through 2106.07(c), which now incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), October 2019 Patent Eligibility Guidance Update (October 2019 Update), and the Berkheimer Memo, an initial two step analysis is required for determining statutory eligibility.

Step 1
Step 1 requires a determination of whether the claims are directed to a process, machine, manufacture, or a composition of matter. In the instant case, the Step 1 requirement is satisfied as the claims are directed towards a process.

Claims 1, 17, 25 and 44-47 recite method(s) and are therefore each directed to a process.
Step 2
The Step 2 analysis is a two-part analysis, Step 2A and Step 2B.

step 2A, prong 2 requires an analysis of whether the judicial exception integrated into a practical application if the claim recites a judicial exception under Prong 1.

Step 2A,  prong 1
The limitation of claim 1 i.e. “generating…a classification for the presence or absence of fetal aneuploidy based on the determined paralog ratios” is directed to a natural phenomenon (i.e. the pre-existing relationship between aneuploidy and the relative counts of target chromosome to the counts of the reference chromosomes). 

Step 2A,  prong 2
	None of claims 1, 17, 25 and 44-47 recite any additional elements so as to integrate the judicially excluded subject matter into a practical application.


Step 2B
The second part, Step 2B of the two step analysis is drawn to determining whether any element or combination of elements, in the instant claims is/are sufficient to ensure that the claims as a whole amounts to significantly more than the judicial exception. 
 
None of claims 1, 17, 25 and 44-47 recite additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding step 2A, Prong 2, the additional element that are recited by claims 1, 17, 25 and 44-47  which are not judicial exception(s) are well understood routine steps(s) including multiplex amplification of paralogous sequence, sequencing and obtaining sequence reads of the amplified (paralogous) sequences and data processing step(s) as performed by a computing device.
These additional elements do not integrate the judicial exception into a practical application, as they constitute a well-understood, routine and conventional practice indicated by the references below. 
(1) Deutsch et al. (2004, J Med Genet. 41(12):908-15) teach determining a paralog ratio between X and Y chromosomes as well as determining a ratio between X and any autosomal chromosome (Deutsch et al., pg 909, left col, section entitled “Paralogous sequence quantification” and pg 909, Table 1 and also pg 908, right col, 2nd para and see pg 908, section of the abstract entitled “Methods” and pg 909, section entitled “Data analysis” and pg 909, right col, 3rd para of section entitled “Results” and  pg 910, left col, 2nd para below Fig. 1 and also pg 910, Table 2; see finally Deutsvh et al., pg 910, left col, 2nd para below Fig. 1, wherein Deutsch et al. state “expected values show that this strategy allows the identification of all common aneuploidies”).
(2) Walker et al. (2009, Genomics, 93(1):98-103: previously cited) teach a multiplex targeted amplification of two sets of paralogous sequences and calculating a paralog ratio which is a reliable and st para and pg 100, Figs. 3a-3c)).
(3) Ehrich et al. (US2013/0130923, pub. May 23, 2013, para [0014], [0024]-[0026], [0108]) who teach multiplexed amplification of paralogous sequences and detection of aneuploidy as a routine matter before the effective filing of the instant invention).
(3) Jensen et al. (2013, PloS one, 8(3), e57381 pp. 1-8) teach obtaining sequence reads of amplified sequences, classification of aneuploidy based on Z Score (section of the abstract entitled “Methods” and pg 6, left col., last para and pg 7, right col, Figs. S2-S3).
(4) Deciu et al. (WO2013/0177096) teach mapping sequence reads, counting sequence reads, data filtering utilizing MAD (mean absolute deviations) by applying Equation Z on pg 112, and calculating Z scores and determining the presence of aneuploidy (see WO2013/0177096, pg 73, 2nd para to last para and all text of pg 74 and all text of pg 130).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1, 17, 25, 44-52 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrich et al. (US2013/0130923) in view of Walker et al. (2009, Genomics, 93(1):98-103), Jensen et al. (2013, PloS one, 8(3), e57381 pp 1-8), Nepomnyashchaya et al. (2013, Clinical Chemistry and Laboratory Medicine (CCLM), 51(6), pp.1141-1154), Veal et al. (2013, Bioinformatics. 29(16):1997-2003) and Deciu et al. (WO2013/0177096).

Ehrich et al.
Claims 1 and 17
Regarding claim 1, Ehrich et al. teach a method comprising:
amplifying, in a single reaction, a plurality of at least 100 sets of paralogous polynucleotide species from nucleic acid in a sample comprising fetally derived and maternally derived circulating cell free nucleic acid, the amplifying comprising contacting the nucleic acid with a plurality of amplification primers under amplification conditions to obtain a plurality of amplified sets of paralogous polynucleotide species (para [0318], [0094]-[0095],[0068]-[0070], [0099], [0141]).
wherein each set of paralogous polynucleotide species includes paralogous polynucleotide species located on a target chromosome and one or more reference chromosomes ([0014], [0068]).
Ehrich et al. teach wherein each set of paralogous polynucleotide species are amplified by a single pair of amplification primers (para [0311]). 
Ehrich et al. teach wherein: 
(i) each pair of amplification primers is predicted to produce exactly two equal-sized amplicons between 60-100 bp (para [0293], [0296]), 
(ii) each pair of amplification primers is predicted to produce zero off-target amplification events allowing maximal 3-base mis-priming (para [0296], [0301]), 
 (iv) each pair of amplification primers flank at least one position that distinguishes target from reference paralogous polynucleotide species [0306] and 
(v) all sets of the paralogous polynucleotide species are at least 100-bp apart (para [0296]);

Ehrich et al. teach generating, by a massive parallel sequencer, sequence reads from each set of the plurality of amplified sets of paralogous polynucleotide species (para [0121], [0129]-[0136]). 

Ehrich et al. teach mapping, by a computing device, the sequence reads to matching sequences for the paralogous polynucleotide species in a reference genome (para [0510]);

Ehrich et al. teach mapping counting, by the computing device, the sequence reads mapped to the sequences for the paralogous polynucleotide species in the reference genome, wherein the counting generates a quantification of the sequence reads mapped to the sequences for the paralogous polynucleotide species (para [0255], [0281]);

Ehrich et al. teach determining, by the computing device, for each set of the plurality of amplified sets of paralogous polynucleotide species, a ratio of the count of the paralogous polynucleotide species from the target chromosome to the count of the paralogous polynucleotide species from the one or more reference chromosomes (para [0160]).

Ehrich et al. teach generating by the computing device, a classification for a presence or absence of a fetal aneuploidy for the plurality of amplified sets of paralogous polynucleotide species (para [0149]-[0150],  [0268]-[0269], [0487]); 

Ehrich et al. teach outputting by the computing device, the classification for the presence or absence of a fetal aneuploidy (para [0162]-[0174]).

Regarding claim 17, Ehrich et al. teach a target chromosome 21 and one or more reference chromosome comprise an automsome other than chromosome 21 (para [0068]-[0069]).

Omitted from Ehrich et al. 

Ehrich et al. do NOT teach determining, by the computing device, for each set of the plurality of amplified sets of paralogous polynucleotide species, a count of the paralogous polynucleotide species from the target chromosome and a count of the paralogous polynucleotide species from the one or more reference chromosomes based on the quantification of the sequence reads mapped to the sequences for the paralogous polynucleotide species;
Ehrich et al. do not teach determining, by the computing device, for each set of the plurality of amplified sets of paralogous polynucleotide species, a paralog ratio of the count of the paralogous polynucleotide species from the target chromosome to the count of the paralogous polynucleotide species from the one or more reference chromosomes.

Walker et al.
Regarding claims 1 and 44-47 and 48-52, Walker et al. teach that it was already a matter of routine practice in the prior art to provide a system or a computing device to determine (PRT) or a paralog ratio of the count of the paralogous polynucleotide species from the target chromosome to the count of the paralogous polynucleotide species from the one or more reference chromosomes following a multiplex PCR amplification and a sequencing process (pg 99, Fig. 1b and pg 100, right col, 1st para and pg 100, Figs. 3a-3c). Walker et al. teach the ratio provides a reliable and accurate measure for copy number variation (abstract).

Jensen et al.
Regarding claims 1 and 44-47 and 48-52, Jensen et al. teach a massive parallel sequencing assay for detecting aneuploidy from maternal plasma comprising calculating Z scores and classification using a zscore = 3 as cutoff from chromosome 21 and zscore = 3.95 for chromosome 18 and 13  (see title and section of the abstract called “Methods”)

Nepomnyashchaya et al.
Regarding claims 1, 45-47 and 48-52, Nepomnyashchaya et al. also teach obtaining sequence reads of a cell free DNA sample from maternal plasma (said plasma sample also contains fetal DNA) and providing a computing device to perform a z-score calculation using the sequence reads (Nepomnyashchaya et al., pg 1144, left col, last para and pg 1144, right col, 1st para who teach a computing device that performs a z-score calculation using the sequence reads).

Nepomnyashchaya et al. teach (see pg 1144, right col, 1st para): 
“the number of reads originating from chromosomes of interest was normalized by the total number of reads generated by the sequencing run. 
Z-scores representing the number of standard deviations from the mean proportion of chromosomes-of-interest reads in a reference set of euploid cases were calculated for each case. A statistically significant difference between the parameter estimated in the test case and that in the reference group was 99 % under z-score > 3. 
Z-scores for chromosome 21 were above + 5 (range 5.03 – 25.11) for all 14 trisomy 21 cases, i.e., at three standard deviations above the reference established from the male euploid fetuses. In the study, the method accurately detected all trisomy 21 cases and produced no false-positive results” 


Based on this disclosure of Nepomnyashchaya et al., an ordinary skilled artisan would be have recognized the utility of z-score calculation to characterize fetal aneuploidy as Nepomnyashchaya et al., teach sample z-score value greater than 3 accurately indicates the presence of fetal aneuploidy (e.g. trisomy), with no false positives.

Nepomnyashchaya et al. also teach a method wherein a z-score is determined for a designated normal control group. Standard z-scores representing the number of standard deviations away from the mean proportion of chromosome 18 and 13 reads in a reference set of euploid cases are also calculated for each case (pg 1147, left col., last para and pg 1147, right col, 2nd para, below equation 2).
Nepomnyashchaya et al. teach provided various types of ratios as a metric to indicate the presence or absence of fetal aneuploidy e.g. a chromosome ratio (pg 1147, right col, last para and pg 1148, left col, 1st and 2nd para).
Nepomnyashchaya et al. discloses:
“to determine cases of fetal aneuploidy, the NCVs (normalized chromosome value) for the chromosome of interest from the test set were compared with the respective NCVs for those from the j-th chromosome ratio and x ij is the observed j-th chromosome ratio for sample i. NCVs > 4.0 classify a chromosome as affected, whereas NCVs < 2.5 specify a chromosome as unaffected, which indicates a 99 % chance of a statistically significant difference in the assessed parameter for the test set compared with the reference training set. All eight samples with clinical karyotypes indicating fetal trisomy 18 were correctly identified, with NCVs between 8.5 and 22, indicating 100 % (95 % CI 59.7 % – 100 % ) sensitivity. 
The single trisomy 13 individual with an NCV of approximately three was classified as a ‘no call’. Hence, the current algorithm demonstrated a 100 % accurate classification of samples with cases of trisomy 18”.

	Nepomnyashchaya et al. did NOT indicate whether the chromosome ratio disclosed corresponds to the instant paralog ratio corresponding to a count of the paralogous polynucleotide species from the target chromosome to the count of the paralogous polynucleotide species from the one or more reference
chromosomes.

Veal et al.
Regarding claims 1 and 25, Veal et al. teach a primer design approach (entire document but specifically @ pg 1998, left col, last para and all text of the right col including section 2 to 2.3; see also pg 1999, Fig. 1; pg 1999, sections 2.4 to 2.6 and pg 2001, sections 3.2 to 3.3) for selecting primers that meet limitation(s) as recited by claims 1 and 24-25. 
Based on the disclosure of Veal et al., the ordinary skilled artisan would be readily apprised to select sets of primer pairs flank annotated single nucleotide variants wherein each primer sequence do not overlap with any annotated single nucleotide variant with greater than 1% minor allele frequency, and wherein the sets of primer pairs produce equally sized amplicons (sized 100-300 bp) for target chromosome and one or more reference chromosomes  and do not produce off-target amplicons. 

Claims 1, 44-52
Regarding claims 1 and 44-47, Deciu et al. teach mapping sequence reads, counting sequence nd para to last para and all text of pg 74 and all text of pg 130).

Regarding claims 48-52, Deciu et al. teach a system comprising one or more processors; said system further comprising a memory coupled to the one or more processors, the memory storing a plurality of instructions executable by the one or more processors (see pg 3, ln 20-29 and pg 6, ln  and pg 164, ln 15-35 and pg 166, ln 30-34 and pg 168, ln 11-25 and pg 169, ln 25-34) and further comprising instructions (pg 3, ln 20-29 and pg 169, ln 25-34).
The system of Deciu et al. can perform data processing and normalizing algorithms (pg 74, ln 5-34 and pg 190, ln 15-34), including determining z-score and mean absolute deviation values (pg 74, ln 5-34 and pg 90, ln 15-35 and pg 91, ln 1-34 and pg 127, ln 26-34 and pg 128, ln 1-34 and all text of pg 129).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the multiplex amplification and sequencing method taught by Ehrich et al. and amplify the paralogous sequences located on a target chromosome and on one or more reference chromosomes of a maternal plasma sample containing fetally derived DNA in a manner as taught by Ehrich et al. so as to recover sequence reads of the paralogous polynucleotides of fetally derived DNA and maternal DNA of the sample for an assessment for aneuploidy by a computing device.
Walker et al. teach use of a paralog ratio (PRT) for a reliable and accurate measure copy number variation (CNV). The ordinary skilled artisan would readily recognize that art appreciated CNV for determining fetal aneuploidy and would have been motivated to provide measured PRT from quantified counts of the sequence reads of amplified paralogous sequences located on target chromosome relative to counts of sequence reads of amplified paralogous sequences located one or more reference chromosome and use to determine fetal aneuploidy and would have further applied the teachings of Nepomnyashchaya et al. and/or Deciu et al. to process sequence reads into Z scores, said Z scores being a measure useful for establishing fetal aneuploidy. Nepomnyashchaya et al. teach characterization 
The ordinary skilled artisan would have been apprised to provide the system of Deciu et al. comprising elements for executing one or more process steps of the methods of Ehrich et al.; or provide to execute computing and data analysis tasks noted by Deciu et al. and/or Nepomnyashchaya et al. in field of fetal aneuploidy detection.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 1, 17, 25, 44-52 are prima facie obvious.

Conclusion
No claims are currently allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637